DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Claim Objections
Claims 1, 7, 21, and 27 are objected to because of the following informalities:
Claim 1 recites the limitation “A wrapper for a hot food item comprising” in line 1.  It appears the claim should recite “A wrapper for a hot food item, the wrapper comprising” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Claim 1 recites the limitation “the food item” in line 8.  It appears the claim should recite “the hot food item” in order to maintain consistency with “a hot food item” recited in Claim 1, line 1.
Claim 7 recites the limitation “A wrapper for a hot food item comprising” in line 1.  It appears the claim should recite “A wrapper for a hot food item, the wrapper comprising” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Claim 21 recites the limitation “A three dimensional package for a hot food item comprising” in lines 1-2.  It appears the claim should recite “A three dimensional package for a hot food item, the three dimensional package comprising” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Claim 27 recites the limitation “A three dimensional package for a hot food item comprising” in line 1.  It appears the claim should recite “A three dimensional package for a hot food item, the three dimensional package comprising” in order to directly refer to the term that the transitional phrase “comprising” modifies.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 21-29, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein one of the sides of each of the plurality of the spicules is formed by an edge where the corresponding one of the plurality of the spicules is bent to project away from the inner face of the sheet material” in lines 11-13.  It is unclear if any one of the sides of the plurality of spicules that formed by the edge is required to be attached to the inner face of the sheet material or if every side of the triangular shaped plurality of spicules does not necessarily need to be attached to the inner face of the sheet material.
Claim 4 recites the limitation “each of the plurality of the spicules has a length of about 125-150 microns” in lines 2-3.  It is unclear which length of the three sides of each of the plurality of spicules is measured.
Claim 6 recites the limitation “each of the plurality of the spicules has a length of about 125-150 microns” in lines 3-4.  It is unclear which length of the three sides of each of the plurality of spicules is measured.
Claim 7 recites the limitation “wherein one of the sides of each of the plurality of the spicules is formed by an edge where the corresponding one of the plurality of the spicules is bent to project away from the inner face of the sheet material” in lines 7-10.  It is unclear if any one of the sides of the plurality of spicules that formed by the edge is required to be attached to the inner face of the sheet material or if every side of the triangular shaped plurality of spicules does not necessarily need to be attached to the inner face of the sheet material.
Claim 10 recites the limitation “wherein one of the sides of each of the plurality of the spicules is formed by an edge where the corresponding one of the plurality of the spicules is bent to project away from the inner face of the sheet material” in lines 12-15.  It is unclear if any one of the sides of the plurality of spicules that formed by the edge is required to be attached to the inner face of the sheet material or if every side of the triangular shaped plurality of spicules does not necessarily need to be attached to the inner face of the sheet material.
Claim 21 recites the limitation “wherein one of the sides of each of the plurality of the spicules is formed by an edge where the corresponding one of the plurality of the spicules is bent to project away from the inner face of the sheet material” in lines 12-15.  It is unclear if any one of the sides of the plurality of spicules that formed by the edge is required to be attached to the inner face of the sheet material or if every side of the triangular shaped plurality of spicules does not necessarily need to be attached to the inner face of the sheet material.
Claim 27 recites the limitation “wherein one of the sides of each of the plurality of the spicules is formed by an edge where the corresponding one of the plurality of the spicules is bent to project away from the inner face of the sheet material” in lines 8-11.  It is unclear if any one of the sides of the plurality of spicules that formed by the edge is required to be attached to the inner face of the sheet material or if every side of the triangular shaped plurality of spicules does not necessarily need to be attached to the inner face of the sheet material.
Clarification is required.
Claims 2-3, 5, 8-9, 11-13, 22-26, 28-29, and 38 are rejected as being dependent on a rejected base claim.
Examiner notes that no prior art is being applied to the current claims since it is unknown what is meant by the limitations rejected under 35 USC 112(b).  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  A rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).

Allowable Subject Matter
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closes prior art combination, Yoffe US 2006/0222271 in view of Gray et al. US 2010/0230866, does not disclose or reasonably suggest a wrapper comprising the edge of each of the plurality of the spicules defines a portion of a perimeter of one of the plurality of the perforations wherein each of the plurality of the spicules are formed by a bent portion of the sheet material and each of the plurality of the spicules are formed wherein the edge of the corresponding one of the plurality of the spicules is bent and contains two sides projecting away from the inner face of the sheet material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792